Order and judgment (one paper), Supreme Court, New York County (Shainswit, J.), entered July 17, 1981 granting article 78 petition and adjudging that petitioner’s plan of conversion to co-operative ownership has been duly filed with the New York State Department of Law, and directing respondent Attorney-General to issue a letter accepting said plan for filing, is unanimously reversed, on the law and the facts, and the matter is remanded to Special Term for further proceedings, without costs. Assuming, in petitioner’s favor, that petitioner could have insisted on August 6, 1981 that the Attorney-General’s 30 days to accept the plan for filing or issue a deficiency letter had expired, and thus the plan would be deemed appropriately filed, we think the 30-day provision fixed by subdivision 2 of section 352-e of the General Business law was at least waivable and that petitioner did waive it by responding to the Attorney-General’s deficiency letter and requests for further information and filings and by continuing that course of conduct for several months. Accordingly, it was error to hold that the plan of conversion was deemed “filed” because of failure of the Attorney-General to object or serve a deficiency letter within 30 days (in fact at most the deficiency letter was about four days late). Concur — Murphy, P. J., Sullivan, Carro, Silverman and Fein, JJ.